Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Frost, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Frost v. SC Dep’t of Corrs., No. 5:1 1-cv-02520-JFA, 2013 WL 5143747 (D.S.C. Sept. 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in *264the materials before this court and argument would not aid the decisional process.

AFFIRMED.